Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This office action is in response to the amendment filed 12/18/2020 in which Claims 1-4, 6-12, 14-16 are pending.
Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. Examiner will maintain the double patenting rejection until a terminal disclaimer is filed.
Applicant argues that Nayar fails to teach identifying, in the message, a newly discovered remote hub that is subordinate to and discovered by the remote hub, the newly discovered remote hub being coupled to a same phase of the electrical distribution grid as the remote hub, the remote hub coupled to only one phase of a plurality of phases coupled to the transformer. Examiner disagrees and points to Nayar’s teaching that a requesting device (e.g., head-end application) requests a phase-related response from an end-point…the requesting device receives the phase-related response from the end-point [remote hub], see Abstract; the supplied electricity is part of a polyphase source system, where a plurality of phases (e.g., three) are transmitted onto the lines 415 to the devices, such that each device is generally attached to a particular phase of the electric grid [remote hub coupled to only one phase of a plurality of phases coupled to the transformer] (see ¶ 0039); providing phase information by correlating the phase of a receiver on that same power-line (same phase connection) with known phase information… the phase information is extracted based .
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-3 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 15, 16 of U.S. Patent No. 10,097,240 in view of U.S. Patent Publication 2013/0024149 to Nayar et al (“Nayar”). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending applicant recites determining a frequency band from a candidate spectrum on an electrical distribution grid to which the remote hub is coupled on a low voltage side of a transformer; obtaining a data payload; creating a message based on the data payload that includes information in the message to facilitate detection of the message and inference of a grid location of the remote hub; and transmitting the message by a modulated current signal and is broader than the claims of the patent. 

Claims of Co-Pending Application 16/780,175
Claims of Patent 10,097,240
a frequency band from a candidate spectrum available on an electrical distribution grid to which the remote hub is coupled on a low voltage side of a transformer;
12.  A method for inferring schematic and topological properties of an electrical distribution grid which vary over time, comprising transmitting messages from a Remote Hub connected at low voltage on a single phase main in a Transformer Area Network to an electrical distribution substation without requiring intervening apparatus to repeat or amplify a signal, the method comprising the steps of: a. identifying at least one frequency band in the candidate spectrum to form at least one transmission channel on the electrical distribution grid;

b. loading the Remote Hub with information defining a policy for allowing said Remote Hub to transmit on the at least one transmission channel;
obtaining, by the remote hub, a data payload;
c. obtaining a data payload;
creating, by the remote hub, a message based on the data payload that includes information in the message to facilitate detection of the message and inference of a grid location of the remote hub and identifying, in the message, a newly discovered remote hub that is subordinate to and discovered by the remote hub, the newly discovered remote hub being coupled to a same phase of the electrical distribution grid as the remote hub, the remote hub coupled to only one phase of a plurality of phases coupled to the transformer;

transmitting, by the remote hub to a substation receiver coupled to the electrical distribution grid on a high voltage side of the transformer, the message over the frequency band onto the electrical distribution grid via a modulated current signal.
e. transmitting the message onto the power line by injecting a modulated current signal into the at least one transmission channel.


However, the patent does not expressly disclose identifying, in the message, a newly discovered remote hub that is subordinate to and discovered by the remote hub, the newly discovered remote hub being coupled to a same phase of the electrical distribution grid as the remote hub, the remote hub coupled to only one phase of a  providing phase information by correlating the phase of a receiver on that same power-line (same phase connection) with known phase information… the phase information is extracted based on zero-crossing timestamps (voltage waveform), which are compared with the timestamps of devices with known phases (see ¶ 0046); the end-point is a power-line communication (PLC)-enabled device, and sends message (e.g., multicast) with its identification information 722, and optionally security credentials 726, over PLC into the utility network on the power-line 160. This message 720 is then intercepted by the utility devices 730 on that phase, where the devices 730 are associated with a known phase. In this manner, phase information of the given end-point that sent the response over PLC can be associated with a particular phase (see ¶ 0051); the phase-related response 720 in this embodiment is a message transmitted on a particular power-line 160 of the polyphase power source system 100, where the related phase information "724" of the phase-related response is the fact that the message was transmitted on the particular power-line, and then the actual phase of the end-point can be identified based on the correlation (see ¶ 0052); the request 710 may be transmitted via various routers 120 to reach the PLC-enabled HECs 110, which then .
Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 7-9, 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2012/0063497 to Kim et al (“Kim”) in view of U.S. Patent Publication 2012/0201145 to Ree et al (“Ree”) in further view of U.S. Patent Publication 2003/0043027 to Carson et al (“Carson”) in further view of U.S. Patent Publication 2013/0024149 to Nayar et al (“Nayar”).
As to Claim 1, Kim teaches a method comprising: determining, by a remote hub comprising a processor device (power line communication (PLC) device may include a processor, see Abstract), a frequency band from a candidate spectrum available on an electrical distribution grid to which the remote hub is coupled on a low voltage side of a transformer (LV lines 105 feed power to customers via meters 106a-n, which are typically mounted on the outside of residences 102a-n, see ¶ 0027; PLC modems or gateways 112a-n at residences 102a-n use the MV/LV power grid to carry data signals to and from PLC data concentrator 114, see ¶ 0030; PLC device is configured to join a subnetwork that is already occupied by various subbands, the device may avoid the occupied subbands, see ¶ 0044; PLC device 503 may communicate with PLC gateway 112b and/or PLC data concentrator 114, while PLC gateway 112n may communicate with PLC data concentrator 114 to obtain information that enables it to self-allocate a particular frequency band, see ¶ 0049; PLC device ; transmitting, by the remote hub to a substation receiver coupled to the electrical distribution grid on a high voltage side of the transformer (medium voltage (MV) power lines 103 from substation 101 typically carry voltage in the tens of kilovolts range. Transformer 104 steps the MV power down to low voltage (LV) power on LV lines 105…LV lines 105 feed power to customers via meters 106a-n, which are typically mounted on the outside of residences 102a-n, see ¶ 0027; PLC modems or gateways 112a-n at residences 102a-n use the MV/LV power grid to carry data signals to and from PLC data concentrator 114, see ¶ 0030; Figure 1 illustrates the PLC data concentrator coupled to the substation), 
Kim fails to teach obtaining, by the remote hub, a data payload; creating a message based on the data payload that includes information in the message to facilitate detection of the message and inference of a grid location of the remote hub.
Ree teaches obtaining, by the remote hub, a data payload (administration module 162 may be configured to receive and process data output by utility meters and/or mesh network controllers, such as measurement data, status messages and/or alert messages. The administration module 162 may be configured to communicate messages, instructions and/or updates to the utility ; creating a message based on the data payload that includes information in the message to facilitate detection of the message and inference of a grid location of the remote hub (based upon an analysis of the received alert messages, the administration module 162 may identify invalid nodes within the mesh network 105…the administration module 162 may identify a location or an approximate location for an invalid node, see ¶ 0038);
At the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim with Ree to teach obtaining, by the remote hub, a data payload; creating a message based on the data payload that includes information in the message to facilitate detection of the message and inference of a grid location of the remote hub. The suggestion/motivation would have been in order to identify a change in one or more other nodes in communication with the node (see ¶ 0013).
Kim and Ree fail to teach the message over the frequency band onto the electrical distribution grid via a modulated current signal.
Carson teaches the message over the frequency band onto the electrical distribution grid via a modulated current signal (valid burst signals are transmitted during intervals that are synchronized with the positive-going and negative-going zero crossings of the modulated AC waveform, see ¶ 0026; Power lines of most electrical power distribution systems transmit electrical power of alternating .
At the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim and Ree with Carson to teach the message over the frequency band onto the electrical distribution grid via a modulated current signal. The suggestion/motivation would have been in order to synchronize burst signals with zero-crossings of the modulated AC waveform (see ¶ 0026).
Kim, Ree and Carson do not expressly disclose a remote hub comprising a smart meter with a transmitter and a processor device; creating, by the remote hub, a message; identifying, in the message, a newly discovered remote hub that is subordinate to and discovered by the remote hub, the newly discovered remote hub being coupled to a same phase of the electrical distribution grid as the remote hub, the remote hub coupled to only one phase of a plurality of phases coupled to the transformer.
a remote hub comprising a smart meter with a transmitter and a processor device; creating, by the remote hub, a message; identifying, in the message, a newly discovered remote hub that is subordinate to and discovered by the remote hub, the newly discovered remote hub being coupled to a same phase of the electrical distribution grid as the remote hub, the remote hub coupled to only one phase of a plurality of phases coupled to the transformer (a requesting device (e.g., head-end application) requests a phase-related response from an end-point…the requesting device receives the phase-related response from the end-point [remote hub], see Abstract; an "end-point" device, such as computers 105, HECs 110, smart meters 150, in certain cases routers 120…the end-point device 300 may also comprise a network interface 310, a processor 320, and a memory 340 interconnected by a system bus 350, see ¶ 0035-0036; the supplied electricity is part of a polyphase source system, where a plurality of phases (e.g., three) are transmitted onto the lines 415 to the devices, such that each device is generally attached to a particular phase of the electric grid [remote hub coupled to only one phase of a plurality of phases coupled to the transformer], see ¶ 0039; providing phase information by correlating the phase of a receiver on that same power-line (same phase connection) with known phase information… the phase information is extracted based on zero-crossing timestamps (voltage waveform), which are compared with the timestamps of devices with known phases, see ¶ 0046; the end-point is a power-line communication (PLC)-enabled device, and sends message (e.g., multicast) [transmitter] with its identification information 722, and optionally 

As to Claim 7, depending from Claim 1, Carson teaches wherein transmitting the message onto the electrical distribution grid via the modulated current signal further comprises transmitting the message onto the electrical distribution grid via the modulated current signal at a zero crossing of a power fundamental of a phase of the electrical distribution grid to which the remote hub is coupled (valid burst signals are transmitted during intervals that are synchronized with the positive-going and negative-going zero crossings of the modulated AC waveform, see ¶ 0026; Power lines of most electrical power distribution systems transmit electrical power of alternating current (AC) at a selected operating voltage (e.g., 110 V, 120 V or 220 V AC) and power distribution frequency (usually 60 Hz in the U.S. and 50 Hz elsewhere) via one or more phases (e.g., single-phase, two-phase or three-phase service), see ¶ 0035; When a PLC control data signal [message] is transmitted by the master controller .  
As to Claim 8, depending from Claim 1, Kim teaches wherein determining the frequency band from the candidate spectrum available on the electrical distribution grid to which the remote hub is coupled further comprises receiving, from a substation transmitter coupled to the electrical distribution grid on the high voltage side of the transformer, information that identifies the frequency band (LV lines 105 feed power to customers via meters 106a-n, which are typically mounted on the outside of residences 102a-n, see ¶ 0027; PLC modems or gateways 112a-n at residences 102a-n use the MV/LV power grid to carry data signals to and from PLC data concentrator 114, see ¶ 0030; PLC device is configured to join a subnetwork that is already occupied by various subbands, the device may avoid the occupied subbands, see ¶ 0044; PLC device 503 may communicate with PLC gateway 112b and/or PLC data concentrator 114, while PLC gateway 112n may communicate with PLC data concentrator 114 to obtain information that enables it to self-allocate a particular frequency band, see ¶ 0049; PLC device may transmit a message over power line 108 indicating that it wishes to enter the network and/or requesting information regarding frequency band usage. In response to the message, at block 702 the lower-level PLC .
As to Claim 9, Kim teaches a remote hub comprising: a memory; and a processor device coupled to the memory (power line communication (PLC) device may include a processor, see Abstract) and configured to: determine a frequency band from a candidate spectrum available on an electrical distribution grid to which the remote hub is coupled on a low voltage side of a transformer (LV lines 105 feed power to customers via meters 106a-n, which are typically mounted on the outside of residences 102a-n, see ¶ 0027; PLC modems or gateways 112a-n at residences 102a-n use the MV/LV power grid to carry data signals to and from PLC data concentrator 114, see ¶ 0030; PLC device is configured to join a subnetwork that is already occupied by various subbands, the device may avoid the occupied subbands, see ¶ 0044; PLC device 503 may communicate with PLC gateway 112b and/or PLC data concentrator 114, while PLC gateway 112n may communicate with PLC data concentrator 114 to obtain information that enables it to self-allocate a particular frequency band, see ¶ 0049; PLC device may transmit a message over power line 108 indicating that it wishes to enter the network and/or requesting information regarding frequency band usage. In response to the message, at block 702 the lower-level PLC device may receive a message containing information sufficient for it to ascertain used and/or unused frequency bands, see ¶ 0052); transmit to a substation receiver coupled to the electrical distribution grid on a high voltage side of the transformer (medium voltage (MV) power lines 103 from substation 101 typically , 
Kim fails to teach obtaining, by the remote hub, a data payload; creating a message based on the data payload that includes information in the message to facilitate detection of the message and inference of a grid location of the remote hub.
Ree teaches obtain a data payload (administration module 162 may be configured to receive and process data output by utility meters and/or mesh network controllers, such as measurement data, status messages and/or alert messages. The administration module 162 may be configured to communicate messages, instructions and/or updates to the utility meters, see ¶ 0037; administration module 162 configured to receive and process one or more alert messages associated with identified changes in the routing tables of one or more utility meters, see ¶ 0038); create a message based on the data payload that includes information in the message to facilitate detection of the message and inference of a grid location of the remote hub (based upon an analysis of the received alert messages, the administration module 162 may identify invalid ;
At the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim with Ree to teach obtain a data payload; create a message based on the data payload that includes information in the message to facilitate detection of the message and inference of a grid location of the remote hub. The suggestion/motivation would have been in order to identify a change in one or more other nodes in communication with the node (see ¶ 0013).
Kim and Ree fail to teach the message onto the electrical distribution grid via a modulated current signal.
Carson teaches the message onto the electrical distribution grid via a modulated current signal (valid burst signals are transmitted during intervals that are synchronized with the positive-going and negative-going zero crossings of the modulated AC waveform, see ¶ 0026; Power lines of most electrical power distribution systems transmit electrical power of alternating current (AC) at a selected operating voltage (e.g., 110 V, 120 V or 220 V AC) and power distribution frequency (usually 60 Hz in the U.S. and 50 Hz elsewhere) via one or more phases (e.g., single-phase, two-phase or three-phase service), see ¶ 0035; When a PLC control data signal [message] is transmitted by the master controller 30 or one of the remote controllers 32, a high-frequency burst of PLC control pulses at 120 kHz is transmitted in sync with zero crossover ZX of the filtered AC power waveform over the power distribution conductors and are received by all .
At the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim and Ree with Carson to teach the message onto the electrical distribution grid via a modulated current signal. The suggestion/motivation would have been in order to synchronize burst signals with zero-crossings of the modulated AC waveform (see ¶ 0026).
Kim, Ree and Carson do not expressly disclose a remote hub comprising: a smart meter with a transmitter; identify, in the message, a newly discovered remote hub that is subordinate to and discovered by the remote hub, the newly discovered remote hub being coupled to a same phase of the electrical distribution grid as the remote hub, the remote hub coupled to only one phase of a plurality of phases coupled to the transformer.
Nayar teaches a remote hub comprising a smart meter with a transmitter identify, in the message, a newly discovered remote hub that is subordinate to and discovered by the remote hub, the newly discovered remote hub being coupled to a same phase of the electrical distribution grid as the remote hub, the remote hub coupled to only one phase of a plurality of phases coupled to the transformer (a requesting device (e.g., head-end application) requests a phase-related response from an end-point…the requesting device receives the phase-related response from the end-point [remote hub], see Abstract; an "end-point" device, such as computers 105, HECs 110, smart meters 150, in certain cases routers 120…the end-point device 300 may also comprise a network interface  the supplied electricity is part of a polyphase source system, where a plurality of phases (e.g., three) are transmitted onto the lines 415 to the devices, such that each device is generally attached to a particular phase of the electric grid [remote hub coupled to only one phase of a plurality of phases coupled to the transformer], see ¶ 0039; providing phase information by correlating the phase of a receiver on that same power-line (same phase connection) with known phase information… the phase information is extracted based on zero-crossing timestamps (voltage waveform), which are compared with the timestamps of devices with known phases, see ¶ 0046; the end-point is a power-line communication (PLC)-enabled device, and sends message (e.g., multicast) [transmitter] with its identification information 722, and optionally security credentials 726, over PLC into the utility network on the power-line 160. This message 720 is then intercepted by the utility devices 730 on that phase, where the devices 730 are associated with a known phase. In this manner, phase information of the given end-point that sent the response over PLC can be associated with a particular phase, see ¶ 0051; the phase-related response 720 in this embodiment is a message transmitted on a particular power-line 160 of the polyphase power source system 100, where the related phase information "724" of the phase-related response is the fact that the message was transmitted on the particular power-line, and then the actual phase of the end-point can be identified based on the correlation, see ¶ 0052; the request 710 may be transmitted via various routers 120 to reach the PLC-enabled HECs 110, which 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim, Ree and Carson with Nayar to teach a remote hub comprising a smart meter with a transmitter identify, in the message, a newly discovered remote hub that is subordinate to and discovered by the remote hub, the newly discovered remote hub being coupled to a same phase of the electrical distribution grid as the remote hub, the remote hub coupled to only one phase of a plurality of phases coupled to the transformer. The suggestion/motivation would have been in order to provide phase identification of devices in electrical grids (see ¶ 0001).

wherein to transmit the message onto the electrical distribution grid via the modulated current signal further comprises transmitting the message onto the electrical distribution grid via the modulated current signal at a zero crossing of a power fundamental of a phase of the electrical distribution grid to which the remote hub is coupled (valid burst signals are transmitted during intervals that are synchronized with the positive-going and negative-going zero crossings of the modulated AC waveform, see ¶ 0026; Power lines of most electrical power distribution systems transmit electrical power of alternating current (AC) at a selected operating voltage (e.g., 110 V, 120 V or 220 V AC) and power distribution frequency (usually 60 Hz in the U.S. and 50 Hz elsewhere) via one or more phases (e.g., single-phase, two-phase or three-phase service), see ¶ 0035; When a PLC control data signal [message] is transmitted by the master controller 30 or one of the remote controllers 32, a high-frequency burst of PLC control pulses at 120 kHz is transmitted in sync with zero crossover ZX of the filtered AC power waveform over the power distribution conductors and are received by all devices that are coupled to that particular power distribution channel, see ¶ 0060).  
As to Claim 16, depending from Claim 9, Kim teaches wherein to determine the frequency band from the candidate spectrum available on the electrical distribution grid to which the remote hub is coupled further comprises receiving, from a substation transmitter coupled to the electrical distribution grid on the high voltage side of the transformer, information that identifies the frequency band (LV lines 105 feed power to customers via meters 106a-n, which are typically mounted on the outside of residences 102a-n, see ¶ 0027; PLC modems or gateways 112a-n at residences 102a-n use the MV/LV power grid to carry data signals to and from PLC data concentrator 114, see ¶ 0030; PLC device is configured to join a subnetwork that is already occupied by various subbands, the device may avoid the occupied subbands, see ¶ 0044; PLC device 503 may communicate with PLC gateway 112b and/or PLC data concentrator 114, while PLC gateway 112n may communicate with PLC data concentrator 114 to obtain information that enables it to self-allocate a particular frequency band, see ¶ 0049; PLC device may transmit a message over power line 108 indicating that it wishes to enter the network and/or requesting information regarding frequency band usage. In response to the message, at block 702 the lower-level PLC device may receive a message containing information sufficient for it to ascertain used and/or unused frequency bands, see ¶ 0052).
8.	Claims 2-4, 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2012/0063497 to Kim et al (“Kim”) in view of U.S. Patent Publication 2012/0201145 to Ree et al (“Ree”) in further view of U.S. Patent Publication 2003/0043027 to Carson et al (“Carson”) in further view of U.S. Patent Publication 2013/0024149 to Nayar et al (“Nayar”) and in further view of U.S. Patent Publication 2012/0314744 to Vedantham et al (“Vedantham”).
As to Claim 2, depending from Claim 1, Ree teaches the message configured to establish the grid location of the remote hub (based upon an 
Kim, Ree, Nayar and Carson fail to teach wherein the message comprises a preamble, the data payload, and a probe transmission.
Vedantham teaches wherein the message comprises a preamble, the data payload, and a probe transmission (data frame includes a single tone PHY header portion and a data payload portion in a set of tones, see Abstract; PHY data frame 200 is shown including a preamble portion 210, a FCH portion 220 [probe transmission]…a data payload portion 240, see ¶ 0026; nodes in the PLC network to perform carrier sensing on one TM to send data over multiple TMs; timer 307, such as for ACK transmission, Carrier Sense Multiple Access/collision avoidance (CSMA/CA) [probe transmission], see ¶ 0031, 0033, 0038).
At the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim, Ree, Nayar and Carson with Vedantham to teach wherein the message comprises a preamble, the data payload, and a probe transmission. The suggestion/motivation would have been in order to communicate tone mask information between devices in powerline communications networks (see ¶ 0002).
As to Claim 3, depending from Claim 2, Vedantham teaches wherein the preamble comprises the probe transmission (data frame includes a single tone PHY header portion [preamble] and a data payload portion in a set of tones, see .  
As to Claim 4, depending from Claim 2, Vedantham teaches wherein the probe transmission comprises a sequence of at least one sweeping group comprising at least one tone (new PHY header portion shown as FCH portion 220 that utilizes a single TM which includes a field shown as bit map 227d that provides information about the set of TMs in which the data payload 240 of the PHY data frame 200 which will be transmitted, suitable for PLC communications, see ¶ 0026).
As to Claim 10, depending from Claim 9, Ree teaches the message configured to establish the grid location of the remote hub (based upon an analysis of the received alert messages, the administration module 162 may identify invalid nodes within the mesh network 105…the administration module 162 may identify a location or an approximate location for an invalid node, see ¶ 0038).
Kim, Ree, Nayar and Carson fail to teach wherein the message comprises a preamble, the data payload, and a probe transmission.
wherein the message comprises a preamble, the data payload, and a probe transmission (data frame includes a single tone PHY header portion and a data payload portion in a set of tones, see Abstract; PHY data frame 200 is shown including a preamble portion 210, a FCH portion 220 [probe transmission]…a data payload portion 240, see ¶ 0026; nodes in the PLC network to perform carrier sensing on one TM to send data over multiple TMs; timer 307, such as for ACK transmission, Carrier Sense Multiple Access/collision avoidance (CSMA/CA) [probe transmission], see ¶ 0031, 0033, 0038).
At the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim, Ree, Nayar and Carson with Vedantham to teach wherein the message comprises a preamble, the data payload, and a probe transmission. The suggestion/motivation would have been in order to communicate tone mask information between devices in powerline communications networks (see ¶ 0002).
As to Claim 11, depending from Claim 10, Vedantham teaches wherein the preamble comprises the probe transmission (data frame includes a single tone PHY header portion [preamble] and a data payload portion in a set of tones, see Abstract; new PHY header portion shown as FCH portion 220 that utilizes a single TM which includes a field shown as bit map 227d that provides information about the set of TMs in which the data payload 240 of the PHY data frame 200 which will be transmitted, suitable for PLC communications, see ¶ 0026; nodes in the PLC network to perform carrier sensing on one TM to send data over multiple TMs; timer 307, such as for ACK transmission, Carrier Sense Multiple .  
As to Claim 12, depending from Claim 10, Vedantham teaches wherein the probe transmission comprises a sequence of at least one sweeping group comprising at least one tone (new PHY header portion shown as FCH portion 220 that utilizes a single TM which includes a field shown as bit map 227d that provides information about the set of TMs in which the data payload 240 of the PHY data frame 200 which will be transmitted, suitable for PLC communications, see ¶ 0026).
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EBONI N GILES/Examiner, Art Unit 2694    

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694